 1
 2
 3                                                           CLERIC,U8.DrS7AtCT
                                                                                  COURT ;:
                                                            ''
                                                            ~
 4                                                                MAY 13~
 5
                                                          CENTFlAL p1STRICT
                                                          EASTERN DIVISt(M►
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UNITED STATES OF AMERICA,                      Case No.:     „~~ ~~ —~~~~.~
11
                            Plaintiff, -              ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                    v.                                PROCEEDINGS
13                                                    (FED. R. CRIM. P. 32.1(a)(6); 18
      ~u~'~~               ~~~~~~                     U.S.C. § 3143(a)(1))
14
                            Defendant.
15
16         The defendant having been arrested in this District pursu t to~~~nt
17 issued by the United States District Court for the                                District of
18    C4 ~ ~'~~^'~'` for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~      The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~)        information in the Pretrial Services Report and Recommendation
26            (~         information in the violation petition and reports)
27            ( )        the defendant's nonobjection to detention at this time
28            ( )        other:


                                                  1
 1           andl or
 2 B.() The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community ifreleased under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6          () information in the Pretrial Services Report and Recommendation
 7          () information in the violation petition and reports)
 8          () the defendant's nonobjection to detention at this time
 9           O     other:
10
1 1 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: V" ~~ ~l ~ ~, ~~ ~
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
